Guerry, J.
1. Á statement by the owner of an automobile that he instructed an automobile mechanic to put his car in the same condition that it was in before it was burned is not objectionable as being self-serving.
2. Grounds 2, 3, 4, 4a, 5, 7, 8, 11, 12, 13, 14, 15, 16, 17, and 18 of the motion for new trial are without merit. The measure of damage to an automobile by reason of a fire is the difference between its market value before and after the fire, if the difference be caused by the fire. The repairs done thereon are but circumstances to show the amount of this difference.
*395Decided November 27, 1933.
On motion to tax costs, February 16, 1934.
Smith, Smith & Bloodworth, M. B. Calhoun, for plaintiff in error.
B. P. Jaclcson, contra.
3. An owner of an automobile is a competent witness to testify as to his opinion of the value of his automobile before and after its subjection to a fire.
4. The conversation had with an adjuster of a fire-insurance company was admissible in evidence, especially when a letter written by him after-wards, declining to pay for the damage caused by the fire was introduced in evidence.
5. The evidence authorized the portion of the verdict which finds for the plaintiff $259.76 principal, but did not authorize the other portion, finding attorney’s fees. If the plaintiff, when the remittitur from this court is made the judgment of the trial court, will write off from the judgment the sum of $64.75 (attorney’s fees), the judgment will be affirmed; otherwise it will be reversed.

Judgment affirmed, on condition.


Broyles, C. J., and MacIntyre, J., concur.